Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10-12, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al., US Patent Application (20180185665), hereinafter “Osterhout” and Chumbley et al., US Patent Application (20180017815), hereinafter “Chumbley”

Regarding claim 1 Osterhout teaches a head wearable display system, comprising: a head wearable device for a user, comprising: the HWC system 100 comprises a HWC 102, which in this instance is configured as glasses to be worn on the head with sensors such that the HWC 102 is aware of the objects and conditions in the environment 114. [Osterhout para 0081]
a frame to attach the device on the user's head a display module, disposed on the frame where two cameras 1424a and 1424b are mounted on a frame front surface 1428  [Osterhout para 0157];
a first image sensing module to capture images in a first direction toward the user's face a camera is used in connection with an upper optical module 202 such that the wearer's eye can be imaged using pixels in the “off” state on the DLP. FIG. 9 illustrates a system where the eye imaging camera 802 is mounted and angled such that the field of view of the eye [Osterhout para 0120]; and 
a second image sensing module to capture images in a second direction away from the user's face the HWC 102 may have an integrated sensor (e.g. camera) that captures user hand or body gestures 116 such that the integrated processing system can interpret the gestures and generate control commands for the HWC 102. [Osterhout para 0085];
an image processing module, to process the images captured by the first image sensing module or the second image sensing module the HWC 102 may have an integrated sensor (e.g. camera) that captures user hand or body gestures 116 such that the integrated processing system can interpret the gestures and generate control … where the integrated processor may interpret the movement and generate a control command in response [Osterhout para 0085]; and 
Osterhout does not explicitly teach but Chumbley teaches wherein the first image sensing module and the second image sensing module are adjustably mounted on the The cameras 712 may be coupled to the placement structure 710 at fixed locations, or the locations of the cameras 712 on the placement structure 710 may be adjustable. [Chumbley para 0088]

Osterhout discloses a head-worn apparatus, comprising: a frame adapted to be mounted to a head of a user; a light emitting system positioned within the frame to provide light to an eye of the user; a sound system adapted to provide audio to the user; a haptic system positioned within the frame to provide haptic feedback to the user; and a processor adapted to control the lighting system, audio system and haptic system in a coordinated pattern of light, sound and haptics that causes a mental-health therapeutic stimulus provided to the user, whereby the user experiences an improvement in mental performance based on the coordinated patternChumbley discloses eyewear customized to individual wearer parameters (e.g., measurements, preferences, etc.), and to systems and methods for customizing eyewear to individual wearer parameters. The system includes an input for receiving data representative of a three dimensional configuration of a portion of a wearer's face and an input for receiving data representative of a desired position where the wearer would like an eyewear frame to reside on the wearer's face. One system also includes a processor for determining a change in configuration of an eyewear component blank to allow the eyewear frame to reside in the desired position, and an eyewear component modifier for modifying the eyewear component blank so that the frame will reside in the desired position.
Prior to the effective date of the invention, it would have been obvious for one skilled in the art to combine the teachings of Osterhout and Chumbley.  Chumbley 

Regarding Claim 10 Osterhout discloses a head wearable device worn by a user, comprising the HWC system 100 comprises a HWC 102, which in this instance is configured as glasses to be worn on the head with sensors such that the HWC 102 is aware of the objects and conditions in the environment 114. [Osterhout para 0081]: 
a frame to be worn on the user's head the frame where two cameras 1424a and 1424b are mounted on a frame front surface 1428  [Osterhout para 0157];
a display module, disposed on the frame The glasses may be a fully developed computing platform, such as including computer displays presented in each of the lenses of the glasses to the eyes of the user. In embodiments, the lenses and displays may be configured to allow a person wearing the glasses to see the environment through the lenses while also seeing, [Osterhut para 0079]; 
multiple image sensing modules adjustably mounted on the frame, wherein each image sensing module is mounted to a receiving position of the frame via an attachment structure of the image sensing module, a camera is used in connection with an upper optical module 202 such that the wearer's eye can be imaged using pixels in the “off” state on the DLP. FIG. 9 illustrates a system where the eye imaging camera 802 is mounted and angled such that the field of view of the eye [Osterhout para 0120]; the HWC 102 may have an integrated sensor (e.g. camera) that captures user hand or body gestures 116 such that the integrated processing system can interpret the gestures and generate control commands for the HWC 102. [Osterhout para 0085];
and Osterhout does not explicitly teach but Chumbley teaches  the receiving position is adjustable. The cameras 712 may be coupled to the placement structure 710 at fixed locations, or the locations of the cameras 712 on the placement structure 710 may be adjustable. [Chumbley para 0088]

Regarding claim 11 Osterhout and Chumbley disclose everything above (see claim 10). In addition Chumbley teaches wherein the image sensing module can be moved via the attachment structure to adjust the receiving position or a view angle. The cameras 712 may be coupled to the placement structure 710 at fixed locations, or the locations of the cameras 712 on the placement structure 710 may be adjustable. [Chumbley para 0088]

Regarding claim 12 Osterhout and Chumbley disclose everything above (see claim 10). In addition Chumbley teaches wherein the attachment structure further comprises a hinge joint to adjust the view angle of the image sensing module. The cameras 712 may be coupled to the placement structure 710 at fixed locations, or the locations of the cameras 712 on the placement structure 710 may be adjustable. [Chumbley para 0088]

Regarding claim 14 Osterhout and Chumbley disclose everything above (see claim 10). In addition Osterhout teaches wherein the attachment structure is a concave structure the frame where two cameras 1424a and 1424b are mounted on a frame front surface 1428  [Osterhout para 0157];

Regarding claim 15 Osterhout and Chumbley disclose everything above (see claim 10). In addition Osterhout teaches wherein the frame includes a rail structure for the image sensing module to move via the attachment structure. the frame where two cameras 1424a and 1424b are mounted on a frame front surface 1428  [Osterhout para 0157];

Regarding claim 17 Osterhout and Chumbley disclose everything above (see claim 10). In addition Osterhout teaches wherein the image sensing module is positioned to take images toward or away from the user's face. the HWC 102 may have an integrated sensor (e.g. camera) that captures user hand or body gestures 116 such that the integrated processing system can interpret the gestures and generate control commands for the HWC 102. [Osterhout para 0085];


3.	Claim 2-9, 13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Osterhout and Chumbley, and further in view of Tzvieli et al., US Patent Application (20170367651), hereinafter “Tzvieli”

Regarding claim 2 Osterhout and Chumbley teach everything above (see claim 1). Osterhout and Chumbley do not teach but Tzvieli teaches  wherein the first image behavioral cues of the user such as heart rate, respiration rate, galvanic skin response, movements, facial expressions, and/or brainwave activity. Optionally, the values of physiological signals and/or behavioral cues are obtained utilizing sensors that are not thermal cameras. [Tzvieli para 0713] and the image processing module can determine user expression information according to the images captured by the first image sensing module. the computer may detect an affective response of the user based on analyzing facial expressions extracted from the visible-light images utilizing image processing. [Tzvieli para 0222]

	Osterhout discloses a head-worn apparatus, comprising: a frame adapted to be mounted to a head of a user; a light emitting system positioned within the frame to provide light to an eye of the user; a sound system adapted to provide audio to the user; a haptic system positioned within the frame to provide haptic feedback to the user; and a processor adapted to control the lighting system, audio system and haptic system in a coordinated pattern of light, sound and haptics that causes a mental-health therapeutic stimulus provided to the user, whereby the user experiences an improvement in mental performance based on the coordinated patternChumbley discloses eyewear customized to individual wearer parameters (e.g., measurements, preferences, etc.), and to systems and methods for customizing eyewear to individual wearer parameters. The system includes an input for receiving data representative of a three dimensional configuration of a portion of a wearer's face and an input for receiving data 
	Tzvieli discloses a wearable system configured to collect thermal measurements related to respiration. The system includes a frame configured to be worn on a user's head, and at least one non-contact thermal camera (e.g., thermopile or microbolometer based sensor). The thermal camera is small and lightweight, physically coupled to the frame, located close to the user's face, does not occlude any of the user's mouth and nostrils, and is configured to take thermal measurements of: a portion of the right side of the user's upper lip, a portion of the left side of the user's upper lip, and a portion of the user's mouth. The thermal measurements are forwarded to a computer that calculates breathing related parameters, such as breathing rate, an extent to which the breathing was done through the mouth, an extent to which the breathing was done through the nostrils, and ratio between exhaling and inhaling duration.
Prior to the effective date of the invention, it would have been obvious for one skilled in the art to combine the teachings of Osterhout, Chumbley and Tzvieli.  Chumbley improves Osterhout’s head worn system by allowing adjustments for the wearer to be more comfortable in using the head worn systems and allowing better sensor tracking. Tzvieli allows the system to determine the state of the user by analyzing the user’s facial expressions.

storing in a database an indication that the user moved the HMD relative to the face while being exposed to the certain sensitive data at a certain point in time [Tzvieli para 00747]

Regarding claim 4 Osterhout, Chumbley and Tzvieli teach everything above see (claim 3). In addition Tzvieli teaches the pre-stored images corresponding to the user expression information can be transmitted or displayed. the computer is not carried by the user, and the system configured to collect thermal measurements related to respiration further includes a communication device that is coupled to the frame and is configured to send TH.sub.ROI1, TH.sub.ROI2, and TH.sub.ROI3 to the computer. For example, the communication device may include a transmitter (which may transmit data wirelessly and/or via a wired connection). [Tzvieli para 0835]

Regarding claim 5 Osterhout, Chumbley and Tzvieli teach everything above see (claim 3). In addition Tzvieli teaches, wherein the pre-stored images are user's real facial images or avatars. storing in a database an indication that the user moved the HMD relative to the face while being exposed to the certain sensitive data at a certain point in time [Tzvieli para 0747]

the processor is further configured to perform at least one of the following security measures responsive to detecting that the user moved the HMD relative to the face while being exposed to the certain sensitive data  … storing in a database an indication that the user moved the HMD relative to the face while being exposed to the certain sensitive data at a certain point in time [Tzvieli para 0747]

Regarding claim 7 Osterhout and Chumbley teach everything above see (claim 1). In addition Osterhout and Chumbley do not teach but Tzvieli teaches, further comprising a communication module to transmit information to or receive information from the internet. m.sub.conf 463 may be transmitted to a cloud-based server, which may utilize a model such as the certain model described above, in order to calculate the specific value based on feature values generated from m.sub.conf 463. [Tzvieli para 0348]

Regarding claim 8 Osterhout and Chumbley teach everything above see (claim 1). In addition Osterhout and Chumbley do not teach but Tzvieli teaches, further comprising a location positioning module to determine the location information of the system. facial registration may be a difficult task, due to the coupling of the cameras to the frame, which enable a stationary position and orientation relative to the face [Tzvieli para 1270]

Regarding claim 9 Osterhout and Chumbley teach everything above see (claim 1). In addition Osterhout and Chumbley do not teach but Tzvieli teaches, wherein the display module is to display local images or remote images. a network device, a handheld device (e.g., a smartphone), an HMS (such as a smart glasses, an augmented reality system, a virtual reality system, and/or a mixed reality system), [Tzvieli para 1270]

Regarding claim 13 Osterhout and Chumbley teach everything above see (claim 10). In addition Osterhout and Chumbley do not teach but Tzvieli teaches, wherein the image sensing module is electrically connected to the frame via the attachment structure to receive power supply or to transmit data. the device may include batteries and/or provide components of the HMS with power (e.g., via a power cord and/or wireless transmission of power). … the device may include a processor that is used to process thermal measurements and/or other data, e.g., in order to detect whether the user has a certain physiological response. In yet another example, the device may include a transmitter that is configured to transmit data collected by components of the HMS (e.g., thermal measurements collected utilizing thermal cameras). [Tzvieli para 1179]

thermal cameras are considered to be located outside the exhale streams from the nostrils when they are located to the right of the right nostril and to the left of the left nostril and outside a 3D rectangle that extends from below the tip of the nose to the lower part of the chin with a minimum size of 4×4 cm. [Tzvieli para 1198]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT J MICHAUD/Examiner, Art Unit 2694